
	
		I
		112th CONGRESS
		1st Session
		H. R. 716
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To amend the Federal Fire Prevention and Control Act of
		  1974 to authorize a fire station construction grant program for 5 years, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Firefighting Investment, Renewal, and
			 Employment Act or the FIRE Act.
		2.AuthorizationSection 33(e) of the Federal Fire Prevention
			 and Control Act of 1974 (15 U.S.C. 2229) is amended by adding at the end the
			 following:
			
				(3)Construction of
				non-Federal fire stationsIn
				addition to the amounts authorized under paragraph (1), there are authorized to
				be appropriated to the Director for competitive grants for modifying,
				upgrading, or constructing non-Federal fire stations $210,000,000 for each of
				fiscal years 2012 through
				2016.
				.
		3.AmendmentSection 4(8) of the Federal Fire Prevention
			 and Control Act of 1974 (15 U.S.C. 2203(8)) is amended by inserting the
			 Commonwealth of the Northern Mariana Islands,  before the Trust
			 Territory of the Pacific Islands.
		
